COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Eleuteria M. Vargas v. La Regiomontana Meat Co.

Appellate case number:    01-12-00126-CV

Trial court case number: 2008-69773

Trial court:              80th District Court of Harris County

        The trial court’s order, signed January 20, 2102, states that the plaintiff’s motion to
reinstate “should be DENIED.” (See attached.) However, the sentence following states “IT IS,
THEREFORE, ORDERED, that this case be, and is, hereby Reinstated on the docket of this
Court.”
        Therefore, appellee’s motion to abate the appeal is hereby GRANTED as follows: the
appeal is abated, removed from this Court’s active docket, and remanded to the trial court for the
limited purpose of allowing the trial court to enter written findings regarding whether the trial
court intended to grant or deny the plaintiff’s motion to reinstate in the January 20, 2012 order.
The trial court’s findings shall be sent to this Court in a supplemental clerk’s record within 20
days of the date of this order. The trial court should also enter a nunc pro tunc order if
appropriate.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record containing the trial court’s findings are filed with this Court.
        Appellee’s motion for extension of time to file a brief is GRANTED. Appellee’s brief
will be due 30 days after the appeal is reinstated.
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: January 11, 2013